 



EXHIBIT 10.1
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of October 5, 2007, by and between COMERICA BANK (“Bank”) and
BIOLASE TECHNOLOGY, INC., a Delaware corporation (“Borrower”).
RECITALS
     Borrower and Bank are parties to that certain Loan and Security Agreement
dated as of September 28, 2006, as amended from time to time (the “Agreement”).
The parties desire to amend the Agreement in accordance with the terms of this
Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. Exhibit A to the Agreement is amended by amending the following term:
‘“Revolving Maturity Date’ means September 28, 2009; provided, however, that
subject to Bank’s written approval, if no Default or Event of Default has
occurred and is continuing, Borrower may, at the end of any Revolving Maturity
Date, elect to extend such Revolving Maturity Date for one year.”
     2. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
     3. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
     4. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
     5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
     (a) this Amendment, duly executed by Borrower;
     (b) a Certificate of the Secretary of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Amendment;
     (c) Certificates of the Secretary for each of BL Acquisition Corp. and BL
Acquisition II Inc. (collectively, the “Guarantors”) with respect to incumbency
and resolutions authorizing the execution and delivery of the Affirmation of
Guaranties and Guaranty Documents;
     (d) an Affirmation of Guaranties and Guaranty Documents, duly executed by
Guarantors;
     (e) a non-refundable facility fee in the amount of $10,000, which may be
debited from any of Borrower’s accounts;
     (f) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower’s accounts; and

 



--------------------------------------------------------------------------------



 



     (g) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
     6. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

              BIOLASE TECHNOLOGY, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
            COMERICA BANK
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       

 